498 So. 2d 423 (1986)
BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC., Petitioner,
v.
RYDER TRUCK RENTAL, INC., etc., et al., Respondents.
No. 67591.
Supreme Court of Florida.
October 30, 1986.
Rehearing Denied January 5, 1987.
H. Lawrence Hardy of Milton R. Adkins, P.A., Coral Gables, for petitioner.
Andrew Needle of Spence, Payne, Masington, Grossman and Needle, P.A., and Steven C. Marks of Podhurst, Orseck, Parks, Josefsberg, Eaton, Meadow and Olin, P.A., Miami, for respondents.
Raymond T. Elligett, Jr. and Charles P. Schropp of Shackleford, Farrior, Stallings *424 and Evans, Tampa, for Jack Eckerd Corp., amicus curiae.
PER CURIAM.
We have jurisdiction to review Blue Cross and Blue Shield of Florida, Inc. v. Ryder Truck Rental, Inc., 472 So. 2d 1373 (Fla.3d DCA 1985), under article V, section 3(b)(3), Florida Constitution. This cause presents the same issues of law and fact as Blue Cross and Blue Shield of Florida, Inc. v. Matthews, 498 So. 2d 421 (Fla. 1986). The district court below held that Blue Cross had no right of subrogation or indemnification against Ryder. We quash and remand to allow petitioner to replead in light of Matthews.
It is so ordered.
McDONALD, C.J., and ADKINS, BOYD, OVERTON, EHRLICH and SHAW, JJ., concur.